DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 1/4/22.  Claims 1, 7 and 13 have been amended.  Claims 1-18 are pending.  


Allowable Subject Matter
Claims 1-18 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding any potential grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   Generating a probability that a patient will be eligible for a clinical trial based on the predicted value of the particular patient attribute and the confidence score for the predicted value (determining from a machine learning model) and using an additional machine learning model that has been trained for a particular clinician based on one or more preferences of the particular clinician are not steps that could practically be performed entirely in a human's mind.  

Furthermore, even if it can be argued that the claims teach an abstract idea such as certain methods of organizing human activity, the claims teach applying various machine learning models to specific patient data and specific clinician preferences to determine a ranked list.  These limitations affect a particular treatment or prophylaxis which integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

 Allen (2016/0246932) teaches generating a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time, based on the predicted value of the particular patient attribute for the first patient and the confidence score for the predicted value (see Fig. 4 and [25], a patient is above a
required weight, but the patient's weight is steadily trending down, the patient's eligibility score may be adjusted to reflect this progress. See [15], a scoring algorithm generates a confidence score with each output answer. Also see Fig. 2 and [22], at step 280, system determines how likely it is that each criteria not satisfied can (or will) be later met by the patient. The weighted answer maybe full weight (maximum score of confidence)).

Zhong (2018/0271455) teaches generating a training data set comprising historical starting values of a particular patient attributes and one or more historical values of additional patient attributes associated with labels indicating historical subsequent values of the particular patient attributes for a plurality of patients (see [121] and Fig. 5, historical time series values of a particular patient attribute (glucose level) are input into the machine learning model to train and predict future glucose level. For example, hourly interval historical patient data across a plurality of different days preceding development of the machine learning model is used as input. Also see [122], additional patient attributes are also included in the machine learning model for training and predicting, such as historical insulin delivery data, historical meal data, and historical exercise data for the patient during that time interval. Also see [171], a cohort of patients are identified and used to build machine learning models to predict future outcome)


Teverovskiy (EP2145276B1), the closest foreign reference of record, teaches determining, based on one or more outputs from the machine learning model in response to the one or more inputs, a predicted value fora particular patient attribute for the first patient of the plurality of attributes and a confidence score for the predicted value (See [151], in example 5, training data was used to train the model to predict prostate cancer reoccurrence. Also see [153], using the patient’s data, the model is validated and the Cl index is calculated to be 0.83. The predicted value is the probability of prostate cancer reoccurrence).

Duganet al. (“Machine Learning Techniques for Prediction of Early Childhood Obesity’, Applied Clinical Informatics, 12 Aug 2015, 6(3):506-520), the closest Non Patent Literature of record, discloses leveraging machine learning techniques to analyze clinical data collected  to predict future childhood obesity.  

The closest prior arts of record teach using a training data set to train a machine learning model to output predicted values but do not, alone or in combination, expressly teach:  
generating a probability that the first patient will be eligible for each of the plurality of clinical trials at a future time, based on the predicted value of the particular patient attribute for the first patient and the confidence score for the predicted value, using an additional machine learning model that has been trained for a particular clinician through a training process that comprises adjusting one or more weights associated with the additional machine learning model based on one or more preferences of the particular clinician; and
providing, in response to a request from the particular clinician, a ranked list of recommended clinical trials for the first patient based on the probability that the first patient will be eligible for each of the plurality of clinical trials at the future time, wherein a given clinical trial of the plurality of clinical trials is only included in the ranked list if a corresponding probability that the first patient will be eligible for the given clinical trial at the future time is above a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        1/27/22